Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 3/13/20.
Claims 1-9, 11-16 and 19-20 are pending.
	Claims 1-9, 11-16 and 19-20 are allowed.

Drawings
The drawings were received on 3/13/20.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur (Reg. No. 34,663) on 3/22/21.

The application has been amended as follows: 

In the Claim:
	Please amend claim 15 as follows:

Claim 15 (Currently Amended),
	At line 7, before “identified” insert of the

END –

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, testing, using the testing infrastructure, the application, wherein the testing comprises searching for the string, and determining whether the string is found on the page; and in response to determining that the string is found on the page, determining that testing the application is successful as recited in independent claim 1; further fail to teach generate testing infrastructure on a cloud, wherein the generating comprises installing software for each identified at least one browser; and test, using the testing infrastructure, the application, the testing comprising connecting, using each of the identified at least one browser, to the application using the link as recited in independent claim 15; and further fail to teach generate testing infrastructure on the cloud; and test, using the testing infrastructure, an application, wherein testing the application comprises validating that the deployed cloud infrastructure conforms to at least one configuration or resource defined in the at least one blueprint as recited in independent claim 20.
	The closest cited prior art, Chen (US 2013/0019242) teaches a method for testing a cloud-based system.  However, Chen (US 2013/0019242) fails to teach testing, using the testing infrastructure, the application, wherein the testing comprises searching for the string, and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196